 

SIDE LETTER

 

INTEGUMEN LIMITED

Sand Hutton Applied Innovation Campus

Sand Hutton

York

North Yorkshire

YO41 1LZ

England

 

ENHANCE SKIN PRODUCTS INC.

50 West Liberty Street

Suite 880

Reno

NV 89501

United States of America

 

24 August 2016

 

Re Enhance Skin Products Inc. (the “Company”)

 

Dear Sirs

 

We refer to the option agreement, dated 7 July 2016, between (1) BioSurface
Limited (“BioSurface”) and (2) the Company (the “Option Agreement”). This letter
constitutes a side letter to the Option Agreement.

 

Save as otherwise provided for in this letter, defined terms used in this letter
shall have the meaning ascribed to such terms in the Option Agreement.

 

We the undersigned being all of the parties to the Option Agreement hereby agree
and confirm that, in consideration for the participation by each party hereto in
the good faith negotiations in relation to the entry into an asset purchase
agreement in relation to certain assets owned by the Company, the Option
Agreement shall be amended, in accordance with Clause 10.3 of the Option
Agreement, by the deletion of the current Clause 3.2 of the Option Agreement and
its replacement with the following new Clause 3.2:

 

“3.2 The Option shall lapse on 1 September 2016.”

  

This letter may be executed in any number of counterparts each of which when
executed and delivered shall be an original, but all the counterparts together
shall constitute one and the same instrument.

 



  

  



 

This letter shall be governed by the laws of England and Wales and the parties
hereby irrevocably submit to the jurisdiction of the courts of England and Wales
in relation to any dispute arising from, or in connection with, this letter.

  

Yours faithfully

 

     

Duly authorised, for and on behalf of
INTEGUMEN LIMITED

  Duly authorised, for and on behalf of
ENHANCE SKIN PRODUCTS INC.

 



  

  

 

